Citation Nr: 0627498	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for varicose veins, 
claimed as swelling of the legs and feet.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1955 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In October 2004, the veteran presented testimony before a 
Decision Review Officer during a hearing at the RO.

The issue of entitlement to service connection for varicose 
veins, claimed as swelling of the legs and feet, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A chronic back disorder was not shown in service or for many 
years thereafter, and the most probative evidence of record 
indicates that the veteran's current back disorder is not 
causally related to his active service, or any incident 
therein.


CONCLUSION OF LAW

A back disorder was not incurred during active service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by the October 2002 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance his contentions by means of 
the October 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains January 2003, June 2004, October 2004, December 
2005, and January 2006 supplemental statements of the case 
following the October 2004 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
October 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports; private medical 
records from Charles D. Mitchell, M.D., Medical Center 
Orthopedic Surgeons, and Trinity Mother Frances Health 
System; and a VA examination report dated in April 2003.  
Notably, the veteran submitted in April 2006 that he had no 
additional information to submit. 

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to service connection for a 
back disorder.  He recounts that his current back disorder is 
attributable to an in-service fall that occurred during 
"horseplay."  Upon review of the medical evidence of 
record, the Board finds that service connection is not 
warranted for a back disorder.

The Board recognizes that not all of the veteran's service 
medical records have been associated with the claims file.  
The service department reported that the veteran's records 
may have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  As 
such, the Board has a heightened duty to explain its findings 
and conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The one available service medical record notes 1956 in-
service treatment for a low back strain; however, there is no 
indication that the veteran suffered from a chronic back 
disorder attributable to service.  Rather, both private and 
VA treatment providers have opined that the veteran's current 
back disorder is attributable to a 1978 work injury.  Private 
treatment records from Medical Center Orthopedic Surgeons 
indicate that the veteran had begun experiencing arthritis in 
1981, which was attributable to a February 1978 work-related 
accident, wherein the veteran injured his low back during a 
fall.  Additionally, in April 2003, a VA examiner opined that 
the veteran's in-service lumbar strain had resolved.  The VA 
examiner assessed the veteran's current disorder as 
degenerative joint disease with degenerative disc disease of 
the lumbar spin, which was attributable to an on the job 
injury in 1978.  The examiner further opined that the 
veteran's current back disorder was less likely than not 
related to the veteran's period of service. The veteran has 
not presented any evidence to the contrary.

The Board has considered the veteran's lay contentions that 
any current back disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement. 


ORDER

Service connection for a back disorder is denied.


REMAND

The veteran alleges entitlement to varicose veins.  He 
contends that these are attributable to having to stand guard 
duty for long periods of time.  He also alleges that the 
swelling began after he experienced a fever during service.

The veteran's private physician, Charles D. Mitchell, M.D., 
has submitted that the veteran has severe varicosities.  He 
has opined that these could be related to his period of 
service, to include his prolonged standing and walking.  In 
light of the Board's heightened duty to explain its findings 
and conclusions due to the unavailability of the veteran's 
service medical records, the Board finds that a VA medical 
opinion is necessary in order to ascertain the etiology of 
the veteran's varicose veins.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of his varicose 
veins. All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
VA examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50 percent or greater likelihood) 
that the veteran's varicose veins are 
causally related to his period of active 
service or any incident therein, 
including prolonged standing and walking.  
The report of examination should include 
a complete rationale for all opinions 
rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


